I will not delay the filing of the opinion by discussing, at length, the question whether the plaintiff was a bona fide holder of the note. The mere recital in the opinion of the fact, "that the bank had had litigation in the collection of some twenty, or *Page 464 
probably forty, of the notes discounted for McLaughlin Brothers — the usual defense being that the horse was not satisfactory" — was, in itself, sufficient, at least to put the plaintiff on notice, that there was a good defense to the note, but which was heretofore not considered on the merits, on the ground that the plaintiff was a bona fide holder.
Furthermore, the fact that the purchase of the note was made just before it was due and long after its execution, thus enabling the payee to avoid valid defenses; the fact that sale was made by men who habitually kept large deposits with the purchaser and who did not appear to have been forced to sell for any legitimate purpose; the fact that the purchase money of the note was immediately taken out of the reach of the purchaser, although the seller habitually deposited with the buyer, are circumstances, taken together, that amount to more than a suspicion, and should have carried the case to the jury, as there was testimony tending to show that the transaction originated in fraud.
MR. JUSTICE HYDRICK concurs in this opinion.